                  Case 20-10755-BLS              Doc 80       Filed 04/15/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                       Chapter 11

    RAVN AIR GROUP, INC. et al.,1                                Case No. 20-10755 (BLS)

                   Debtors.                                      (Jointly Administered)



                   COMBINED LIST OF EQUITY SECURITY HOLDERS
                     PURSUANT TO FED. R. BANKR. P. 1007(a)(3)

             Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, Ravn Air

    Group, Inc. and certain of its affiliates, who are debtors and debtors in possession in the above-

    captioned jointly-administered cases (each a “Debtor” and collectively, “Debtors”), hereby

    state as follows:

                 Debtor                                     Equity Holder                             % Interest
     Ravn Air Group, Inc.                       Ravn Air Group Holdings, LLC                          100%
                                                110 East 59th Street, 27th Floor
                                                New York, NY 10022
     Ravn Air Group Holdings, LLC               JFL-RAG Partners, LLC                                 100%
                                                110 East 59th Street, 27th Floor
                                                New York, NY 10022
     JJM, Inc.                                  Ravn Air Group, Inc.                                  100%
                                                4700 Old International Airport Road
                                                Anchorage, AK 99502
     HoTH, Inc.                                 Ravn Air Group, Inc.                                  100%
                                                4700 Old International Airport Road
                                                Anchorage, AK 99502
     Peninsula Aviation Services, Inc.          HoTH, Inc.                                            100%
                                                4700 Old International Airport Road
                                                Anchorage, AK 99502




1
 The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc.
(9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091),
and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International
Airport Road, Anchorage, AK 99502.
            Case 20-10755-BLS      Doc 80      Filed 04/15/20   Page 2 of 3




            Debtor                              Equity Holder                 % Interest
Hageland Aviation Services, Inc.   HoTH, Inc.                                 100%
                                   4700 Old International Airport Road
                                   Anchorage, AK 99502
Frontier Flying Service, Inc.      HoTH, Inc.                                 100%
                                   4700 Old International Airport Road
                                   Anchorage, AK 99502
Corvus Airlines, Inc.              HoTH, Inc.                                 100%
                                   4700 Old International Airport Road
                                   Anchorage, AK 99502




                                           2
                                  Case 20-10755-BLS                Doc 80                Filed 04/15/20          Page 3 of 3

 Fill in this information to identify the case and this filing:


 Debtor Name Ravn      Air Group, Inc. et al.
 United States Bankruptcy Court for the:                            District of Delaware
                                                                               (State)
 Case number (If known):     20-10755 (BLS)




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule

             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         
         X    Other document that requires a declaration COMBINED LIST OF EQUITY SECURITY HOLDERS PURSUANT TO FED. R. BANKR. P.
              1007(a)(3)




        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on        04/15/2020                      
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  John Mannion
                                                                Printed name

                                                                  Chief Financial Officer
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
